--------------------------------------------------------------------------------

Exhibit 10.2.13


INCORPORATED TERMS
DATED AS OF JANUARY 27, 2014
TO
RESTRICTED STOCK UNIT AGREEMENT
 
The following are the “Incorporated Terms” referred to in the instrument
entitled “Restricted Stock Unit Agreement” which refers to these Incorporated
Terms and which has been signed by the Company and the Employee (the “Base
Instrument”). The Incorporated Terms and the Base Instrument constitute a single
agreement and that agreement consists of the Base Instrument and the
Incorporated Terms.  The Incorporated Terms dovetail with the Base Instrument;
because the last paragraph of the Base Instrument is Paragraph 1, the
Incorporated Terms begin with Paragraph 2.


2.          Release Date.


(a)           (i)          The Release Date, which determines the date on which
the property underlying RSUs shall be released and settled, shall be determined
as described below.


(ii)        The term “Release Date” shall be applied separately to the Time
Vested RSUs and the Performance RSUs as if the term “Release Date” were the term
“Time Vested RSUs Release Date,” or “Performance RSUs Release Date,” as the case
may be, and such application shall correspond to the application of the term
“RSUs” as set forth in Paragraph 1(a) of the Base Instrument.


(b)           (i)         For each date set forth after “Time Vested RSUs
Release Date” on the signature page, divide the number of shares referred to
after “Time Vested Restricted Stock Units” by the sum of one and the difference
between the latest year set forth after “Time Vested RSUs Release Date” on the
signature page and the earliest year set forth thereafter.  The resulting
quotient, rounded down to the nearest whole RSU, is the number of Time Vested
RSUs for which a Release Date shall occur on the corresponding date set forth
after “Time Vested RSUs Release Date” and such date shall be the Release Date
for such RSUs (and only for such RSUs), except that if after “Goal” on the
signature page “Applicable” appears, then such date shall be a Release Date only
if the condition set forth after “Goal” applicable to such Release Date is
satisfied, provided that if such condition is not satisfied, the number of RSUs
for which a Release Date did not occur as a result thereof (the “Unreleased
RSUs”), shall be added to the number of RSUs for which a Release Date shall
occur on the next date on which a Release Date occurs, and provided further that
if on the last date set forth after “Time Vested RSUs Release Date” on the
signature page, there are Unreleased RSUs, such RSUs shall be released on the
earliest of the next two anniversaries of such last date on which the condition
set forth after “Goal” is satisfied and such anniversary shall be a Release
Date.
 

--------------------------------------------------------------------------------

(ii)        As used herein, “Combined Ratio” shall mean, for any year, the sum
of the Loss Ratio and the Expense Ratio for such year, expressed as a
percentage.  “Loss Ratio” shall mean, for any year, the ratio, expressed as a
percentage, of the Company’s direct losses incurred from primary NIW written
that year, excluding losses associated with incurred but not reported defaults,
to its direct premiums earned from primary NIW written that year, in each case
as computed in accordance with Past Practices.  “Expense Ratio” shall mean, for
any year, the ratio, expressed as a percentage, of the net underwriting and
other expenses of the Company’s combined insurance operations that year to its
net premiums written that year, in each case as computed in accordance with Past
Practices.  As used herein, “Past Practices” shall mean the manner in which the
applicable item was calculated by the Company prior to the date of this
Agreement.
 
The foregoing notwithstanding, if after “Goal” on the signature page
“Applicable” appears, then the Release Date shall not occur earlier than the
date on which the Committee (as defined in Paragraph 6) certifies the Combined
Ratio in accordance with the regulations under Section 162(m) of the Code. The
Committee shall certify the Combined Ratio no later than the March 31stFebruary
28th following the close of the year for which the Combined Ratio is certified
and the Release Date shall occur reasonably promptly (but in no event more than
15 days) thereafter.


(c)            (i)        The Release Date for Performance RSUs shall be
determined as follows.  For each date set forth after “Performance RSUs Release
Date” on the signature page, multiply the number referred to after “Performance
Restricted Stock Units” on the signature page by the product of (i) the
Aggregate Percentage Achievement for the fiscal year of the Company ended on the
December 31 immediately preceding such date, and (ii) one-third, and if after
“Performance RSU Multiplier” on the signature page “Applicable” appears, (iii)
the fraction set forth after “Performance RSU Multiplier.”  The resulting
product, rounded down to the nearest whole RSU, is the number of Performance
RSUs for which a Release Date shall occur on the corresponding date set forth
after “Performance RSUs Release Date” and such date shall be the Release Date
for such RSUs (and only for such RSUs); provided that the number of Performance
RSUs for which a Release Date occurs shall in no event exceed the number of
Performance RSUs that, when added together with Performance RSUs as to which a
Release Date has previously occurred under this Agreement, equals the number set
forth after “Performance Restricted Stock Units” on the signature page.


(ii)        The “Aggregate Percentage Achievement” for any year shall be
determined as follows:


(A)       If the Company’s Flow Market Share for such year can be determined
based on information published by Inside Mortgage Finance (along with any
successor publication thereto, “Inside Mortgage Finance”) on or before the
second Thursday in March of the following year, then the Aggregate Percentage
Achievement for such year shall mean the sum of the Expense Ratio Achievement
Percentage, the Loss Ratio Achievement Percentage and the Share Achievement
Percentage for such year.


(B)       If the Company’s Flow Market Share for such year cannot be determined
based on information published by Inside Mortgage Finance on or before the
second Thursday in March of the following year, then the Aggregate Percentage
Achievement for such year shall mean the sum of the Expense Ratio Achievement
Percentage and the Loss Ratio Achievement Percentage for such year.
 

--------------------------------------------------------------------------------

(iii)       The “Expense Ratio Achievement Percentage” for any year shall be
determined as follows:


(A)       If the Company’s Expense Ratio (as defined above) for such year is
equal to or higher than the Expense Ratio set forth after “Maximum Expense
Ratio” on the signature page, then the Expense Ratio Achievement Percentage
shall be 0%;


(B)        If the Company’s Expense Ratio for such year is equal to the Expense
Ratio set forth after “Target Expense Ratio” on the signature page, then the
Expense Ratio Achievement Percentage shall be (I) 33.34% if the Company’s Flow
Market Share for such year can be determined as described above, or (II) 50% if
the Company’s Flow Market Share for such year cannot be so determined;


(C)        If the Company’s Expense Ratio for such year is equal to or lower
than the Expense Ratio set forth after “Threshold Expense Ratio” on the
signature page, then the Expense Ratio Achievement Percentage shall be (I) 50%
if the Company’s Flow Market Share for such year can be determined as described
above, or (II) 75% if the Company’s Flow Market Share for such year cannot be so
determined; and


(D)       If the Company’s Expense Ratio for such year is between the Maximum
Expense Ratio and the Target Expense Ratio, or between the Target Expense Ratio
and the Threshold Expense Ratio, then the Expense Ratio Achievement Percentage
shall be correspondingly interpolated on a linear basis between 0% and the
Expense Ratio Achievement Percentage associated with the Target Expense Ratio,
or between the Expense Ratio Achievement Percentage associated with the Target
Expense Ratio and the Expense Ratio associated with the Threshold Expense Ratio,
respectively.


(iv)       The “Loss Ratio Achievement Percentage” for any year shall be
determined as follows:


(A)       If the Company’s Loss Ratio (defined above) for such year is equal to
or higher than the Loss Ratio set forth after “Maximum Loss Ratio” on the
signature page, the Loss Ratio Achievement Percentage shall be 0%;


(B)        If the Company’s Loss Ratio for such year is equal to the Loss Ratio
set forth after “Target Loss Ratio” on the signature page, then the Loss Ratio
Achievement Percentage shall be (I) 33.33% if the Company’s Flow Market Share
for such year can be determined as described above, or (II) 50% if the Company’s
Flow Market Share for such year cannot be so determined;


(C)       If the Company’s Loss Ratio for such year is equal to or lower than
the Loss Ratio set forth after “Threshold Loss Ratio” on the signature page,
then the Loss Ratio Achievement Percentage shall be (I) 50% if the Company’s
Flow Market Share for such year can be determined as described above, or (II)
75% if the Company’s Flow Market Share for such year cannot be so determined;
and
 

--------------------------------------------------------------------------------

(D)       If the Company’s Loss Ratio for such year is between the Maximum Loss
Ratio and the Target Loss Ratio, or between the Target Loss Ratio and the
Threshold Loss Ratio, then the Loss Ratio Achievement Percentage shall be
correspondingly interpolated on a linear basis between 0% and the Loss Ratio
Achievement Percentage associated with the Target Loss Ratio, or between the
Loss Ratio Achievement Percentage associated with the Target Loss Ratio and the
Loss Ratio Achievement Percentage associated with the Threshold Loss Ratio,
respectively.


(v)        If the Company’s Flow Market Share for such year can be determined
based on information published by Inside Mortgage Finance on or before the
second Thursday in March of the following year, the “Share Achievement
Percentage” for such year shall be determined as follows:


(A)       If the Company’s Flow Market Share for such year is equal to or lower
than the Flow Market Share set forth after “Threshold Share” on the signature
page, then the Flow Market Share Achievement Percentage shall be 0%;


(B)       If the Company’s Flow Market Share for such year is equal to the Flow
Market Share set forth after “Target Share” on the signature page, then the Flow
Market Share Achievement Percentage shall be 33.33%;


(C)        If the Company’s Flow Market Share for such year is equal to or
higher than the Flow Market Share set forth after “Maximum Share” on the
signature page, then the Flow Market Share Achievement Percentage shall be 50%;
and


(D)       If the Company’s Flow Market Share for such year is between the
Threshold Share and the Target Share, or between the Target Share and the
Maximum Share, then the Flow Market Share Achievement Percentage shall be
correspondingly interpolated on a linear basis between 0% and 33.33%, or between
33.33% and 50%, respectively.


“Flow Market Share” for any year shall mean the Company’s market share of the
industry’s flow NIW for that year, expressed as a percentage, determined based
on information reported by Inside Mortgage Finance; provided, however, that if
Inside Mortgage Finance has not reported the necessary information by the second
Thursday in March of the following year, the Flow Market Share shall be deemed
to be unable to be determined.


The foregoing notwithstanding, the Release Date shall not occur earlier than the
date on which the Committee (as defined in Paragraph 6) certifies the Aggregate
Percentage Achievement in accordance with the regulations under Section 162(m)
of the Code. The Committee shall certify the Aggregate Percentage Achievement no
later than the March 31st following the close of the year for which the
Aggregate Percentage Achievement is certified and the Release Date shall occur
reasonably promptly (but in no event more than 15 days) after the Aggregate
Percentage Achievement is certified.
 

--------------------------------------------------------------------------------

(d)           If all Time Vested RSUs set forth after “Time Vested Restricted
Stock Units” on the signature page or if all Performance RSUs set forth after
“Performance Restricted Stock Units” on the signature page would have been
released but for the provisions of this Agreement that round down RSUs to the
nearest whole number, the number of RSUs released on the last Release Date shall
be the RSUs awarded minus the RSUs that were previously released such that on
such last Release Date the fractional RSUs that were not released due to
rounding shall be released.


3.          [Reserved]


4.          Transfer After Release Date; Securities Law Restrictions; Holding
Period.


(a)           Notwithstanding the foregoing or anything to the contrary herein,
the Employee agrees and acknowledges with respect to any Stock delivered in
settlement of RSUs that has not been registered under the Securities Act of
1933, as amended (the “1933 Act”) and that, in the opinion of counsel to the
Company, absent such registration cannot be publicly sold or otherwise disposed
of, (i) he will not sell or otherwise dispose of such Stock except pursuant to
an effective registration statement under the 1933 Act and any applicable state
securities laws, or in a transaction which, in the opinion of counsel for the
Company, is exempt from such registration, and (ii) a legend may be placed on
the certificates or other evidence for the Stock delivered in settlement of the
RSUs to such effect.


(b)           If after “Holding Period” on the signature page “Applicable”
appears, then the Employee agrees that, during the Holding Period, the Employee
will not make a Sale of the Holding Period Shares. “Holding Period” means a
period beginning on the Release Date and ending on the earlier of (i) the first
anniversary of the Release Date and (ii) the first date on which the Employee is
no longer subject to the reporting requirements of Section 16(a) of the
Securities Exchange Act of 1934 (“1934 Act”).  “Holding Period Shares” means a
number of shares of Stock for which a Release Date shall occur that are released
on such Release Date equal to the lesser of (1) 25% of the aggregate number of
RSUs that are released on the Release Date and (2) 50% of the difference between
(i) the aggregate number of RSUs that are released on the Release Date and (ii)
the aggregate number of shares that are withheld to satisfy withholding tax
requirements under Paragraph 10(b) of this Agreement.  “Sale” means a transfer
for value, except that, (i) the transfer to the Company of Holding Period Shares
in payment of the exercise price of an option granted to the Employee by the
Company shall not be a Sale if there is no Sale for the remainder of the Holding
Period of a number of shares of Stock received upon exercise of such option that
are not less than the number of Holding Period Shares so transferred in
connection with such exercise, and (ii) an involuntary transfer, including
Holding Period Shares converted in a merger, is not a Sale; it is understood
that neither a pledge nor a gift, including to an entity in which the Employee
has an interest (provided that in the case of such an entity, such entity does
not make a Sale for the remainder of the Holding Period), is a transfer for
value.
 

--------------------------------------------------------------------------------

(c)           Except as otherwise provided in the parenthetical in clause (ii)
of the definition of Sale, if a transfer that is not a Sale occurs, the Holding
Period for the shares involved in such transfer shall terminate at the time of
such transfer.


5.          Termination of Employment Due to Death.  If the Employee’s
employment with the Company or any of its subsidiaries is terminated because of
death prior to the Release Date, a Release Date shall be deemed to have occurred
for all RSUs.


6.          Forfeiture of RSUs.


(a)           If the Employee’s employment with the Company and all of its
subsidiaries is terminated prior to the Release Date for any reason (including
without limitation, disability or termination by the Company and all
subsidiaries thereof, with or without cause) other than death, all RSUs shall be
forfeited to the Company on the date of such termination unless otherwise
provided in subparagraph (b) below, or unless the Management Development,
Nominating and Governance Committee of the Company’s Board of Directors  (the
“Management Development Committee”) or other Committee of such Board
administering the Plan (the Management Development Committee or such other
Committee is herein referred to as the “Committee”) determines, on such terms
and conditions, if any, as the Committee may impose, that all or a portion of
the Stock deliverable on settlement of RSUs shall be released to the Employee
and the restrictions of Paragraph 2 applicable thereto shall terminate.  Absence
of the Employee on leave approved by a duly elected officer of the Company,
other than the Employee, shall not be considered a termination of employment
during the period of such leave.


The Release Date for the Time Vested RSUs and the Performance RSUs may occur on
multiple dates, each of which is a Release Date for the number of RSUs
determined as provided in Paragraphs 2(b) and (c).  Hence, any forfeiture of
Time Vested RSUs or Performance RSUs applies only to the RSUs for which a
Release Date had not yet occurred on the date of forfeiture.  The preceding
sentence has been included in this Agreement for the purpose of avoiding any
doubt that the result described in the preceding sentence would occur;
therefore, such result will occur under prior agreements awarding restricted
stock or RSUs to the Employee even though a comparable provision is not included
in such agreements.


(b)           If the Employee’s employment with the Company and all of its
subsidiaries terminates by reason of retirement after reaching age 62 and after
having been employed by the Company or any subsidiary thereof for an aggregate
period of at least seven years, such retirement shall not result in forfeiture
of any Time Vested RSUs or Performance RSUs if (1) the Employee’s employment
with the Company or one of its subsidiaries continues for no less than one year
after the date of this Agreement, and (2) no later than the date on which
employment terminates, the Employee enters into an agreement with the Company
(which agreement shall be drafted by and acceptable to the Company) under which
the Employee agrees not to compete with the Company and its subsidiaries during
a period ending one year after the latest of the dates set forth after (i) “Time
Vested RSUs Release Date” on the signature page, and (ii) “Performance RSUs
Release Date” on the signature page, and the Employee complies with such
agreement.  If the Employee enters into such a non-competition agreement and
thereafter breaches the terms thereof, the RSUs shall be forfeited; the Employee
shall return to the Company any cash or Stock, as applicable, awarded under this
Agreement that was delivered to the Employee after the date on which such
non-competition agreement was entered into; and the Company may seek other
remedies as contemplated in such non-competition agreement.  If the conditions
in the second preceding sentence are satisfied and the Employee complies with
the terms of such agreement, the Release Date for the RSUs shall be determined
as provided in Paragraph 2, however, upon the Employee’s death, the provisions
of Paragraph 5 shall apply as if the Employee’s employment with the Company and
its subsidiaries terminated because of such death.
 

--------------------------------------------------------------------------------

(c)           Any (i) Performance RSUs for which a Release Date has not occurred
by the latest date set forth after “Performance RSUs Release Date” on the
signature page (as such date may be extended under Paragraph 2(c) hereof) and
(ii) Time Vested RSUs for which a Release Date does not occur because the
condition set forth after “Goal” on the signature page is not satisfied by the
second anniversary of the latest date set forth after “Time Vested RSUs Release
Date” on the signature page (as such date may be extended under Paragraph 2(b)
hereof), shall be forfeited to the Company, unless in the case of (i) and (ii)
the Committee determines otherwise as contemplated in subparagraph (a) above.


7.          Beneficiary.  (a) The person whose name appears on the signature
page hereof after the caption “Beneficiary” or any successor designated by the
Employee in accordance herewith (the person who is the Employee’s Beneficiary at
the time of his death herein referred to as the “Beneficiary”) shall be entitled
to receive the Stock to be delivered in settlement of RSUs under Paragraph 5 as
a result of the death of the Employee. The Employee may from time to time revoke
or change his Beneficiary without the consent of any prior Beneficiary by filing
a new designation with the Committee.  The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Employee’s death, and in no event shall any designation
be effective as of a date prior to such receipt.


(b)           If no such Beneficiary designation is in effect at the time of an
Employee’s death, or if no designated Beneficiary survives the Employee or if
such designation conflicts with law, upon the death of the Employee, the
Employee’s estate shall be entitled to receive the Stock to be delivered in
settlement of RSUs.  If the Committee is in doubt as to the right of any person
to receive such property, the Company may retain the same and any distributions
thereon, without liability for any interest thereon, until the Committee
determines the person entitled thereto, or the Company may deliver such property
and any distributions thereon to any court of appropriate jurisdiction and such
delivery shall be a complete discharge of the liability of the Company therefor.


8.          Stock Legends.  If after “Holding Period” on the signature page
“Applicable” appears, at the option of the Company, an appropriate legend may be
placed on certificates for Stock delivered in settlement of RSUs noting the
requirements to hold such Stock imposed by Paragraph 4(b) of this Agreement. 
When such requirements terminate, the Employee shall be entitled to have the
foregoing legend removed from such certificates.
 

--------------------------------------------------------------------------------

9.          Settlement; Voting Rights; Dividends and Other Distributions; Rights
of RSUs.


(a)           Settlement.  Except to the extent forfeited as provided herein,
on, or reasonably promptly after, the Release Date set forth on the signature
page or determined herein, RSUs shall be settled by the issuance (or transfer
from treasury) of shares of Stock equal to the number determined in Paragraphs
2, 5 or 12, as applicable. Such issuance or transfer may be accomplished by
issuance of certificates for such Stock, by a credit into a direct registration
account with the Company’s transfer agent, or by an electronic transfer of
shares to an account maintained with a broker/dealer. Such issuance or transfer
shall be made to the Employee, or in the case of his death, to his Beneficiary.


(b)           Voting and Other Rights of RSUs.  RSUs represent only the right to
receive Stock, on the terms provided herein.  The Employee with respect to RSUs
shall have no rights as a holder of Stock, including the right to vote or to
receive dividends, until certificates for such Stock are actually delivered in
settlement.


(c)           Dividend Rights.  Notwithstanding the preceding subparagraph, to
the extent RSUs are settled on a Release Date, the Company shall make a payment
in cash equal to the aggregate amount that would have been paid as dividends on
the shares of Stock issued or transferred in settlement as if such shares had
been outstanding on each dividend record date on and after the Dividend Start
Date specified on the signature page and prior to the date on which settlement
occurs.


10.        Tax Withholding.


(a)           It shall be a condition of the obligation of the Company to
deliver Stock in settlement of RSUs, and the Employee agrees, that the Employee
shall pay to the Company upon its demand, such amount as may be requested by the
Company for the purpose of satisfying its liability to withhold federal, state,
or local income or other taxes incurred by reason of the award of the RSUs or
the delivery of Stock in settlement of the RSUs.


(b)           If the Employee does not satisfy the withholding obligations prior
to the Tax Date (as defined below) by paying sufficient cash to the Company or
transferring ownership of a sufficient number of other shares of Stock to the
Company as provided in Paragraph 10(c), then the withholding tax requirements
arising from the settlement of RSUs shall be satisfied through a withholding by
the Company of shares of Stock that would otherwise be delivered to the
Employee.  In such event, the Company shall withhold that number of shares of
Stock that would otherwise be delivered in settlement of RSUs, in each case,
having a Fair Market Value (as such term is defined in the Plan) on the day
prior to the Tax Date equal to the amount required to be withheld as a result of
the settlement of RSUs.  As used herein, “Tax Date” means the date on which the
Employee must include in his gross income for federal income tax purposes the
fair market value of the Stock delivered in settlement of the RSUs, over the
purchase price therefor.


(c)           If the Employee desires to use cash or other shares of Stock to
satisfy the withholding obligations set forth above, the Employee must:  (i)
make an election to do so in writing on a form provided by the Company, (ii)
deliver such election form to the Company by the deadline specified by the
Company, and (iii) deliver to the Company the required cash or other shares of
Stock having a Fair Market Value on the Tax Date (as defined above) equal to the
amount required to be withheld.
 

--------------------------------------------------------------------------------

(d)           To the extent provided in the resolutions of the Committee
awarding RSUs subject to this Agreement, and subject to applicable law, the
Employee shall be entitled to have amounts withheld in excess of the minimum
amount required to be withheld by the Company.


11.        Adjustments in Event of Change in Stock or Fiscal Year.  In the event
of any change in the outstanding shares of Stock (“capital adjustment”) for any
reason, including but not limited to, any stock splits, stock dividend,
recapitalization, merger, consolidation, reorganization, combination or exchange
of shares or other similar event which, in the judgment of the Committee, could
distort the implementation of the award of RSUs or the realization of the
objectives of such award, the Committee shall make such adjustments in the RSUs,
or in the terms, conditions or restrictions of this Agreement as the Committee
deems equitable, except that in the event of any stock split, reverse stock
split, stock dividend, combination or reclassification of the Stock that occurs
after the date of this Agreement (collectively, “future capital adjustment”),
the number of RSUs shall be proportionally adjusted for any increase or decrease
in the number of outstanding shares resulting from such future capital
adjustment, any such adjustment rounded down to the next lower whole share.  In
addition, if the Company changes its fiscal year from a year ending December 31,
the Committee may make such adjustments in the Time Vested RSUs Release Date and
the Performance RSUs Release Date as set forth on the signature page as the
Committee deems equitable. The determination of the Committee as to any such
adjustment shall be conclusive and binding for all purposes of this Agreement.


12.        Change in Control.  If a “Change in Control of the Company” (as such
term is defined in the Plan) occurs, notwithstanding anything herein, a Release
Date shall be deemed to have occurred for all RSUs.


13.        Powers of Company Not Affected; No Right to Continued Employment.


(a)            The existence of the RSUs shall not affect in any way the right
or power of the Company or its stockholders to make or authorize any
combination, subdivision or reclassification of the Stock or any reorganization,
merger, consolidation, business combination, exchange of shares, or other change
in the Company’s capital structure or its business, or any issue of bonds,
debentures or stock having rights or preferences equal, superior or affecting
any property to be issued in settlement of RSUs or the rights thereof, or
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


(b)           Nothing herein contained shall confer upon the Employee any right
to continue in the employment of the Company or any subsidiary or interfere with
or limit in any way the right of the Company or any subsidiary to terminate the
Employee’s employment at any time, subject, however, to the provisions of any
agreement of employment between the Company or any subsidiary and the Employee. 
The Employee acknowledges that a termination of his or her employment could
occur at a time before which the Release Date occurs, resulting in the
forfeiture of the RSUs by the Employee, unless otherwise provided herein.  In
such event, the Employee will not be able to realize the value of the property
that underlies the RSUs nor will the Employee be entitled to any compensation on
account of such value.
 

--------------------------------------------------------------------------------

14.        Interpretation by Committee.  The Employee agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive.  Any
such determination need not be uniform and may be made differently among
Employees awarded RSUs.


15.        Clawback.  If and to the extent the Committee deems it appropriate
for such payment to be made, each Covered Employee shall pay the Company an
amount equal to the Excess Compensation.  “Covered Employee” means a current or
former employee of the Company or a subsidiary of the Company who was a Section
16 Filer at an Affected Date regardless of whether such employee ceased to be a
Section 16 Filer thereafter. “Section 16 Filer” is a person who is required to
file reports under Section 16(a) of the 1934 Act, as amended, as such
requirement to so file is in effect at each Affected Date.  “Affected Date”
means (1) each Release Date on which, had a Financial Restatement that was made
after such Release Date been in effect at such Release Date, the number of
shares of Company equity delivered in settlement on account of the vesting of an
equity award would have been lower, and (2) each Payment Date on which, had a
Financial Restatement that was made after such Payment Date been in effect at
such Payment Date, the amount of cash paid on account of incentive compensation
would have been lower.  “Release Date” for purposes of this Paragraph 15 only
means the date on which an award of Company equity vests. “Payment Date” means
the date on which cash incentive compensation is paid. “Excess Compensation”
means (i) the difference between the Income that was recognized by the Covered
Employee on an Affected Date and the Income that would have been recognized had
the financial restatement referred to in the definition of Affected Date then
been in effect, except that such difference will be deemed to be zero for each
Affected Date prior to the date on which Covered Employee was a Section 16
Filer, plus (ii) the value of any income tax deduction or credit to which the
Covered Employee is entitled on account of the payment to the Company required
by this Paragraph 15.  “Income” means income determined for federal income tax
purposes minus the amount of federal, state and local income taxes and, to the
extent applicable, the employee portion of Social Security and Medicaid payroll
taxes, payable on account of such income.  The amount of federal, state and
local income taxes and the value of any deduction or credit contemplated by
clause (ii) of the second preceding sentence shall be computed by assuming that
Income is taxed at the highest marginal rate, with such rate for any state and
local income taxes appropriately adjusted to reflect the benefit of an itemized
federal deduction for such taxes (if in the case of local taxes, such taxes are
eligible for such a deduction), which adjustment shall be made by assuming that
no reduction in such deduction on account of the Covered Employee’s adjusted
gross income applies. “Financial Restatement” means any accounting restatement
due to material noncompliance with any financial reporting requirement under the
federal securities laws. The interpretation of the Policy and all computations
under it shall be made by the Management Development Committee and shall not be
reviewable or subject to challenge by any other person. This Clawback Policy may
be amended in the discretion of the Management Development Committee.
 

--------------------------------------------------------------------------------

16.        Miscellaneous.  (a) This Agreement shall be governed and construed in
accordance with the laws of the State of Wisconsin applicable to contracts made
and to be performed therein between residents thereof.


(b)           The waiver by the Company of any provision of this Agreement shall
not operate or be construed to be a subsequent waiver of the same provision or
waiver of any other provision hereof.


(c)            The RSUs shall be deemed to have been awarded pursuant to the
Plan and the action of the Committee authorizing such awards; as a result, such
awards are subject to the terms and conditions thereof.  In the event of any
conflict between the terms hereof and the provisions of the Plan or such
authorization, the provisions of the Plan (to such extent) and/or such
authorization shall prevail.  Any and all terms used herein, unless specifically
defined herein shall have the meaning ascribed to them in the Plan.  A copy of
the Plan is available on request of the Employee made in writing or by e-mail to
the Company’s Secretary.


(d)           Any notice, filing or delivery hereunder or with respect to RSUs
shall be given to the Employee at either his usual work location or his home
address as indicated in the records of the Company, and shall be given to the
Committee or the Company at 250 East Kilbourn Avenue, Milwaukee 53202,
Attention: Secretary.  All such notices shall be given by first class mail,
postage pre‑paid, or by personal delivery.


(e)           This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns and shall be binding upon and inure
to the benefit of the Employee, the Beneficiary and the personal
representative(s) and heirs of the Employee, except that the Employee may not
transfer any RSUs or any interest in any RSUs.


(f)            As a condition to the grant of the RSUs, the Employee must
execute an agreement not to compete in the form provided to the Employee by the
Company.


The end of Paragraph 16 is the end of the Incorporated Terms.  The remainder of
the Agreement is contained in the Base Instrument.
 
 

--------------------------------------------------------------------------------